DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
“Integrated Payment System 860” and “Common Interface Function 862” as found in Figure 9.
“Charity reporting tool 66,” “Merchant charity tool 66,” as found in Figures 11 and 13.
“card issuer accounts 57,” “Existing Loyalty Data Tool 92,” “Cardholder Interface 94,” and “Card Issuer Interface 96,” as found in Figures 12 and 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “66” has been used to designate both “Charity reporting tool 66,” and “Merchant charity tool 66” in Figures 11 and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-5 and 7-11 are drawn to methods, 13-17 are drawn to a system, and 6, 12, and 18, and drawn to mediums, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 7 (representative of claims 1 and 13) recites/describes the following steps:
“enabling a loyalty program … to engage in real time data communications with one of more account issuers respectively issuing accounts to account holders and one or more merchant acquirers respectively issuing accounts to local merchants,”
“…enabling the loyalty program to be linked to the one or more account issuers, and thereby their account holders…,”
“the loyalty system being operable to enable the creation, implementation and management of one or more loyalty programs that provide benefits to members of the loyalty programs in connection with transactions between the account holders and one or more local merchants associated with the loyalty system,” 
“receiving an account holder identifier and a request from an account holder corresponding to the account holder identifier for offers from a plurality of merchants, where each said offer from each said merchant is to: supply a good and/or service to the account holder at a specific time; and obligate the merchant to make a monetary donation;”
“accessing one or more databases, using the account holder identifier and the request for offers, to retrieve: for the account holder: a physical address; and an identifier for a charitable entity designed by the account holder to which the monetary donation is to be made;” 
“accessing one or more databases, using the account holder identifier and the request for offers, to retrieve: information to derive, using the geographic address for the account holder and the request for offers, merchant identifiers for each of a plurality of merchants, wherein each said merchant: is associated with information in the one or more databases confirming that the merchant will accept a request for an offer to supply the good and/or service; and has a physical address from which a travel time at the specific time to the physical address for the account holder does not exceed a first predetermined time threshold, wherein the travel time takes into consideration historical real time traffic conditions for each of one or more routes via one or more transportation modes between the respective physical addresses of the merchant and the account holder;” 
“transmitting, at a time that does not exceed a second predetermined time threshold from the time of the receipt of the request, the request to a logical address corresponding to each merchant in the plurality of merchants;”
“receiving from one or more said merchants in the plurality of merchants, at a time that does not exceed a third predetermined time threshold from the time of the receipt of the request, an offer to: supply the good and/or service to the account holder at the specific time; and make a monetary donation of a particular amount to the charitable entity designed by the account holder;”
“transmitting, at a time that does not exceed a fourth predetermined time threshold from the time of the receipt of the request, the received offers to a logical address corresponding to the account holder;”
“receiving from the account holder, at a time that does not exceed a fifth predetermined time threshold from the time of the receipt of the request, a selection of one of said received offers;”
“receiving, at a time that does not exceed a sixth predetermined time threshold from the specific time, acknowledgement of: an authorization request for a transaction between the account holder and the merchant corresponding to the selection of one of said received offers; and an authorization response to the authorization request sent from the account issuer corresponding to the account holder to the merchant acquirer corresponding to the selection of one of said received offers;” and 
“for each said transaction for which the authorization response includes an indicator that the transaction has been authorized by the account issuer corresponding to the account holder, transmitting a message containing the monetary donation to be made to the charitable entity designed by the account holder by the merchant corresponding to the selection of one of said received offers.”
These steps, under broadest reasonable interpretation, describe or set-forth a loyalty program where a user is provided an offer from a merchant to purchase a good or service and obligate the merchant to make a monetary donation to a charitable entity, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “one or more databases,” (claims 1, 7, and 13); “an Internet server hardware system,” (claim 7); “an internet hardware server system,” (claim 13); and “a non-transient computer readable medium,” (claims 6, 12, and 18).  
The requirement to execute the claimed steps/functions using “one or more databases,” (claims 1, 7, and 13); “an Internet server hardware system,” (claim 7); “an internet hardware server system,” (claim 13); and “a non-transient computer readable medium,” (claims 6, 12, and 18), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-6, 8-12, and 14-18 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-12, and 14-18 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “one or more databases,” (claims 1, 7, and 13); “an Internet server hardware system,” (claim 7); “an internet hardware server system,” (claim 13); and “a non-transient computer readable medium,” (claims 6, 12, and 18), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-6, 8-12, and 14-18 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 8-12, and 14-18 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Regarding the Prior Art
Claims 1-18 would be allowable subject matter if revised and amended to overcome the rejection under 35 U.S.C. 101 as set forth in this Office action.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Altman et al. (US 2008/0133336 A1) discloses a system that determines the geographic location of a mobile communication device operated by a user within an area, displays a map representation of the area around the mobile communication device on a graphical user interface of the mobile communication device, and superimposes on the map the respective locations of one or more other trusted users of mobile communication devices coupled to the mobile communication device over the network.  An advertising platform manager provides tools for an advertiser to create and transmit relevant ad messages to a user based on specific location, time, and profile data of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621